UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): January 31, 2011 WIKILOAN INC. (Exact name of registrant as specified in Charter) Delaware 000-51879 58-1921737 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1093 Broxton Avenue, Suite 210 Los Angeles, CA 90024 (Address of Principal Executive Offices) (310) 443-9246 (Issuer Telephone number) (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On January 31, 2011, WikiLoan, Inc. (the “Company”) issued a press release announcing that Edward C. DeFeudis, the president, chief financial officer and chairman of the Company, is returning 9,837,500 shares to the treasury of the Company whereby reducing the outstanding shares by close to 17.5%.After the transaction, the Company has 47,597,069 shares of common stock outstanding. The press release is attached hereto as Exhibit 99.1 and incorporated herein by this reference. The information contained in the press release attached hereto is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press Release of WikiLoan, Inc. dated January 31, 2011 (furnished herewith). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. WIKILOAN INC. Date:February 4, 2010 By: /s/ Edward C. DeFeudis Edward C. DeFeudis President, Chief Financial Officer Principal Accounting Officer and Chairman of the Board 3
